                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                            )
                                                        )
                  Plaintiff,                            )
                                                        )
   v.                                                   )   No.: 3:19-CR-65-TAV-DCP-1
                                                        )
   DAMION E. KNOX,                                      )
                                                        )
                  Defendant.                            )


                          MEMORANDUM OPINION AND ORDER

         This criminal matter is before the Court for consideration of the Report and

   Recommendation (“R&R”) entered by United States Magistrate Debra C. Poplin on August

   20, 2020 [Doc. 487]. The R&R addresses defendant’s Motion for Franks1 Hearing [Doc.

   435]. The government responded [Doc. 471], defendant replied [Doc. 480], and Judge

   Poplin held a telephonic hearing on the motion on August 10, 2020 [Doc. 483]. Judge

   Poplin then issued the R&R [Doc. 487], recommending that the Court deny defendant’s

   Motion for Franks Hearing. Defendant has filed objections to the R&R [Doc. 502], the

   government has responded [Doc. 511], and the matter is now ripe for the Court’s review.

   See E.D. Tenn. L.R. 7.1(a). For the reasons that follow, the Court will OVERRULE the

   defendant’s objections, ACCEPT the R&R, and DENY defendant’s Motion for Franks

   Hearing.




         1
             Franks v. Delaware, 438 U.S. 154 (1978).




Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 1 of 16 PageID #: 3641
   I.     Background


          The Court presumes familiarity with the facts of this case and will only recite facts

   necessary to the determination of the instant motion. Moreover, the Court notes that the

   parties do not object to the factual basis stated in the magistrate judge’s R&R, therefore,

   the Court will adopt the following facts from the R&R [Doc. 487].

          Defendant Damion Knox is charged in the Superseding Indictment with various

   controlled substances offenses involving heroin and fentanyl, as well as related money

   laundering and firearm offenses [Doc. 99]. These charges stem from evidence obtained

   during (1) the execution of a search warrant by the Knoxville Police Department (“KPD”)

   and Drug Enforcement Administration (“DEA”) at 800 Washburn Road (“800

   Washburn”), in Knoxville, Tennessee; (2) a traffic stop of defendant and codefendant Papa

   Diop and execution of federal arrest warrants in Detroit, Michigan; and (3) the execution

   of a search warrant by DEA officers at 5258 Kensington Road (“5258 Kensington”) in

   Detroit, Michigan. All three of these events occurred on April 22, 2019.

          Both defendant and codefendant Shadeja Chandler resided at 800 Washburn. The

   search of that residence uncovered three vacuum sealed bags containing approximately 500

   grams of a substance believed to be a heroin/fentanyl mixture, a loaded FN Five seveN

   handgun, small rubber bands commonly used to band together currency, a loaded Jimenez

   .380 caliber handgun, a Royal Sovereign brand money counter, a loaded Springfield AR

   style .233 pistol, a banded quantity of currency, a bottle of inositol powder (a dietary

   supplement commonly used as a cutting agent for heroin), as well as several gun boxes,
                                                2


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 2 of 16 PageID #: 3642
   including a box for the FN pistol that was previously discovered and a second box for an

   FN Five seveN 5.7 mm pistol that contained an empty magazine, although the pistol was

   not found at the residence.

          Neither defendant nor codefendant Chandler were present at 800 Washburn during

   the search, but codefendant Chandler was subsequently arrested on an outstanding warrant

   and transported to 800 Washburn. She voluntarily waived her Miranda2 rights, and made

   a statement to KPD Officer Phil Jinks. Officer Jinks’ Investigative Report details that:

          CHANDLER stated that she was in a relationship with “Fuji” [Defendant
          Damion Knox] and that he lived in the residence with her. She said that they
          shared the second bedroom on the left where the drugs were found. She
          denied any involvement in the conspiracy and said that she did not know that
          any drugs were in her residence. She agreed that she knew what “Fuji” was
          involved in. She said that “Fuji” was at the residence when she left that
          morning, but she understood that he intended to travel to Detroit with an
          “Uber” driver later in the day. She said that he was going to Detroit to pick
          up a Cadillac Escalade that he had purchased from a dealership there. She
          said that she did not know when he was coming back.

          ...

          CHANDLER stated that she knew that “Fuji” often hid large amounts of
          money in the attic of their residence. When asked if she thought the money
          was still there, she stated that it was probably gone. She said that “Fuji” has
          “trust issues” and would probably have taken the money with him to Detroit.
          She said that she did not know how much money it was, but estimated that it
          was at least $80,000. Investigator Wilson and DEA Task Force Officers
          Standefer and Robbins searched the attic but were unable to locate any
          money. They did, however, find a clear plastic zippered comforter bag that
          was open and empty concealed under the insulation near the attic opening.
          Chandler said that she did not know what he kept the money in, but that she
          handed him a broom through the open attic access in the past to assist him in
          hiding the money.
          ...

          2
              Miranda v. Arizona, 384 U.S. 436 (1966).
                                                   3


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 3 of 16 PageID #: 3643
         Eventually, CHANDLER stated that “Fuji” was en route to 5258 Kensington
         R[oa]d in East Detroit. She stated that he was in the process of buying that
         house from his aunt.

   [Doc. 436-2, pp. 3–4].

         Officer Jinks then contacted DEA Special Agent Scott Smith in Detroit, Michigan,

   and provided him with the information he received from Chandler, as well as the

   background of the investigation into the drug conspiracy. DEA investigators established

   surveillance at 5258 Kensington at approximately 5:00 p.m. and observed a new Cadillac

   Escalade parked in the driveway of the residence. After approximately thirty (30) minutes,

   investigators observed two males exit the house, enter the Cadillac Escalade, and begin to

   drive away from the residence. Investigators observed that the driver of the vehicle

   matched the description of defendant, and, while in the parking lot of a restaurant, DEA

   agents executed the arrest warrants on defendant and codefendant Diop, who was the

   passenger in the vehicle. During the search of defendant’s person, “investigators located

   and seized a loaded magazine for a FN Five seveN handgun from his front pants’ pocket,”

   and, while a search of the vehicle “located several cellular telephones and documents, [it]

   did not locate a large sum of United States Currency or a firearm” [Doc. 436-1 ¶ 15].

         Thereafter, an application for a search warrant for 5258 Kensington was prepared,

   including an affidavit from Special Agent Smith, which was based upon the information

   provided by Officer Jinks about the investigation of the drug trafficking conspiracy, the

   search of 800 Washburn, the statements made by Chandler, and the evidence found


                                               4


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 4 of 16 PageID #: 3644
   following the search incident to defendant’s arrest. With respect to Chandler, the affidavit

   states:

             Continuing on April 22, 2019, investigators in Tennessee established a
             source-of-information (SOI) [Codefendant Chandler], someone who has
             knowledge of the inner workings of the drug conspiracy. The SOI has not
             provided information previously to DEA related to this drug conspiracy and
             did not provide information in hopes of judicial consideration or
             compensation. This SOI stated KNOX and DIOP departed Tennessee that
             morning, en route to Detroit, MI in an unknown vehicle. The SOI stated
             KNOX would typically remove a large amount of drug related United States
             Currency from KNOX RESIDENCE [800 Washburn] when departing for
             Detroit, MI. The SOI stated KNOX did not want to leave his money in
             Tennessee while he was gone. The SOI stated KNOX likely departed on this
             date with over $80,000. The SOI stated, on this date, KNOX planned to
             immediately obtain a new Cadillac Escalade upon his arrival in Detroit, MI,
             and would then travel to the TARGET LOCATION [5258 Kensington],
             and address known to the SOI that KNOX was associated with and utilized
             when he traveled to Detroit. The SOI stated while KNOX was in Detroit,
             MI, KNOX would obtain additional quantities of drugs, and then
             immediately return to Knoxville, TN. SOI was aware of the above details
             because KNOX told him/her directly.

   [Id. ¶ 14]. The warrant was then signed by United States Magistrate Judge R. Steven

   Whalen in the Eastern District of Michigan, and DEA officers executed the search warrant

   for 5258 Kensington.

             In his Motion for Franks Hearing, defendant argues that, in early May of 2020,

   Chandler told him, in a recorded call, that the affidavit in support of the search warrant for

   5258 Kensington was incorrect [Doc. 436]. Chandler allegedly stated that she did not tell

   law enforcement that defendant left with Diop, but, rather, that he left with an Uber driver,

   and did not mention Diop’s name to the KPD [Id. at 3]. Chandler also allegedly “stated

   that she did not mention or inform the police that Mr. Knox would go to Detroit to obtain

                                                 5


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 5 of 16 PageID #: 3645
   large quantities of drugs that he would bring back to Knoxville,” and she “said she only

   told the police that [defendant] left with a large amount of money as he was going to ‘see

   about’ a new Cadillac and then he would probably be at [5258 Kensington]” [Id.]. Further,

   Chandler stated that she did not mention to law enforcement that defendant informed her

   directly of this information [Id.].

          In her R&R, Judge Poplin found that defendant had met his burden of making a

   substantial showing that the affidavit contained false statements sufficient to warrant a

   Franks hearing [Doc. 487, p. 12]. However, Judge Poplin declined to address the affiant

   officer’s culpability with regard to the allegedly false statements, because, even without

   the challenged false statements, the affidavit was sufficient to support a finding of probable

   cause to search 5258 Kensington [Id. at 12, 23].

   II.    Standard of Review

          The Court reviews de novo those portions of the R&R to which the defendant has

   objected. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). Accordingly, the Court considers

   the R&R, the motion for Franks hearing, the parties’ underlying and supporting briefs, the

   defendant’s objections, and the government’s response to those objections, all in light of

   the applicable law.

   III.   Analysis

          Defendant raises two objections to the magistrate judge’s R&R. Specifically, he

   objects to (1) the magistrate judge’s statement that the Court should afford great deference

   to the decision of the magistrate judge who issued the search warrant; and (2) the magistrate

                                                 6


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 6 of 16 PageID #: 3646
   judge’s conclusion that there was sufficient evidence to find probable cause to issue the

   search warrant for 5258 Kensington, without the allegedly false statements [Doc. 502, pp.

   5–6].

           A.     Deference

           In setting forth the legal standard for determining whether probable cause exists to

   support a search warrant, the magistrate judge noted that “the issuing judge’s determination

   that probable cause exists is entitled to ‘great deference’” [Doc. 487, p. 14 (quoting United

   States v. Allen, 211 F.3d 970, 973 (6th Cir. 2000))]. However, the magistrate judge did

   not, thereafter, reference deferring to the issuing judge’s determination in her analysis of

   whether sufficient probable cause existed absent the allegedly false statements in the

   affidavit [See Doc. 487].

           Defendant faults the magistrate judge for citing this case law, noting that, while a

   reviewing Court is typically required to give great deference to a warrant issuing

   magistrate, it does not make sense to do so when a Franks motion has been filed and a

   preliminary showing of falsity has been made [Doc. 502, p. 5]. Instead, defendant contends

   that the review, in these circumstances, should essentially be de novo [Id.].

           While the Court understands defendant’s position with regard to the application of

   deference in this case, the Court finds no instance of Judge Poplin actually deferring to the

   warrant issuing magistrate’s determination of probable cause in the R&R, and therefore,

   defendant’s objection has no bearing on the outcome of his motion. Reviewing the

   objected-to quotation in the full context of the R&R makes plain that Judge Poplin was

                                                7


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 7 of 16 PageID #: 3647
   merely citing the normal standard for evaluating probable cause after a warrant has issued.

   Beyond this quotation of case law, Judge Poplin never again mentions affording any

   deference to the warrant-issuing magistrate in this case. Instead, as is clear from her

   analysis of the issue, Judge Poplin took a de novo look at the evidence in the affidavit,

   excluding that evidence that defendant contends is false, and determined that probable

   cause existed. Because Judge Poplin did not apply any deference to the warrant-issuing

   magistrate, the Court finds no error in her citation to case law regarding the normal

   standards for reviewing a challenge to a probable cause finding. Accordingly, defendant’s

   first objection is OVERRULED.

          B.     Probable Cause

          When a defendant “makes a substantial preliminary showing that a false statement

   knowingly and intentionally, or with reckless disregard for the truth, was included by the

   affiant in the warrant affidavit, and if the allegedly false statement is necessary to the

   finding of probable cause, the Fourth Amendment requires that a hearing be held at the

   defendant’s request.” Franks v. Delaware, 438 U.S. 154, 155–56 (1978). Under Franks,

   the defendant must (1) make a substantial preliminary showing that specified portions of

   the affiant’s statements are deliberately or recklessly false, and (2) demonstrate that the

   challenged statements are necessary to a finding of probable cause. Id. at 171; United

   States v. Graham, 275 F.3d 490, 505 (6th Cir. 2001).

          Here, after finding that defendant had met his burden under the first prong of the

   Franks test, Judge Poplin ultimately concluded that, even disregarding the allegedly false

                                               8


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 8 of 16 PageID #: 3648
   statements in the affidavit, there was sufficient information in the affidavit to support a

   finding of probable cause for the search warrant [Doc. 487, p. 23]. Although Judge Poplin

   noted that a defendant’s “status as a drug dealer” alone is insufficient to support a finding

   of probable cause to search his residence, she found that the affidavit here did not hinge on

   the belief that drugs would be found at 5258 Kensington, but, rather, the affidavit states

   that investigators believed probable cause existed to search 5258 Kensington for currency,

   firearms, or other indicia of the target offenses [Id. at 15–16]. Judge Poplin noted that,

   during a search of defendant’s residence, 800 Washburn, and a search incident to

   defendant’s arrest, law enforcement had found both a loaded and empty magazine for the

   FN Five seveN handgun, on the same day, without finding the firearm [Id. at 17–18].

   Moreover, codefendant Chandler had advised that defendant was travelling with $80,000

   in cash, previously stored at 800 Washburn, and headed to 5258 Kensington, which

   provided further evidence of a connection with drug trafficking [Id.]. Judge Poplin

   concluded that this information demonstrated a continuing sequence of events evidencing

   a connection with illegal drug activity from which it could reasonably be inferred that items

   related to such activity, including the large sum of currency and a handgun, would be found

   at 5258 Kensington [Id. at 19–20].

          Defendant objects that there was not enough evidence to issue the search warrant

   without the false statements in the affidavit [Doc. 502, p. 6]. Defendant contends that,

   without the challenged statements, the affidavit merely involves an informant stating that

   defendant probably left Knoxville with $80,000 to “go see about a Cadillac” and would

                                                9


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 9 of 16 PageID #: 3649
 probably be at 5258 Kensington [Id.]. He argues that the magistrate judge should not have

 placed a large significance on the fact that the loaded magazine from an FN Five seveN

 handgun was found in defendant’s possession when he was arrested [Id. at 7]. He notes

 that none of the cited cases state that, because defendant has ammunition on his person,

 there is enough evidence for the search warrant of his residence [Id.].

        The government responds that the affidavit indicated that the 800 Washburn

 residence was searched earlier that day and law enforcement located a box for a FN Five

 seveN handgun, and an empty magazine for the FN Five seveN handgun, and upon

 defendant’s arrest, law enforcement found a loaded FN Five seveN magazine, but the FN

 Five seveN handgun was not located [Doc. 511, pp. 2–3]. The government contends that

 this evidence was sufficient to support probable cause and the 5258 Kensington residence

 was exactly the location a reasonable person would expect to find the gun or currency from

 the two indicted drug traffickers [Id. at 3].

        The Court first notes that it need not address the first prong of the Franks test—

 whether defendant has made a substantial preliminary showing that specified portions of

 the affiant’s statements are deliberately or recklessly false—because the magistrate judge

 concluded that defendant had met this burden [Doc. 487, p. 12], and no party has objected

 to that finding. Accordingly, the Court’s analysis is limited to the second prong of the

 Franks test—whether defendant has demonstrated that the challenged statements are

 necessary to a finding of probable cause.




                                                 10


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 10 of 16 PageID #:
                                   3650
        The Court also notes that, in his memorandum in support of his motion for a Franks

 hearing, defendant references paragraphs 14 through 16 of the affidavit as containing false

 information [Doc. 436, pp. 4–5]. However, defendant’s only arguments regarding false

 statements relate to the affiant’s account of the information provided by codefendant

 Chandler, referred to as the source-of-information (“SOI”) [Id. at 4–7]. The Court notes

 that paragraph 15 of the affidavit does not contain any reference to information received

 from the SOI [Doc. 436-1 ¶ 15].        Instead, that paragraph details information about

 surveillance of defendant in Detroit and his ultimate arrest [Id.]. Moreover, the Court notes

 that defendant has only challenged certain statements contained in paragraphs 14 and 16.

 Accordingly, the Court finds that defendant has only properly challenged specific portions

 of the information contained in paragraphs 14 and 16 of the affidavit. Accordingly, all of

 the information contained in paragraph 15, as well as the unchallenged portions of

 paragraphs 14 and 16, are properly considered in determining whether probable cause

 exists based on the unchallenged statements in the affidavit.

        Probable cause consists of “reasonable grounds for belief, supported by less than

 prima facie proof but more than mere suspicion.” United States v. Jackson, 470 F.3d 299,

 306 (6th Cir. 2006) (quoting United States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990)).

 To determine probable cause, an issuing judge must examine the totality of the

 circumstances and find “a fair probability that contraband or evidence of a crime will be

 found in a particular place.” United States v. Higgins, 557 F.3d 381, 389 (6th Cir. 2009)

 (internal quotation marks omitted). When determining whether probable cause exists, the

                                              11


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 11 of 16 PageID #:
                                   3651
 Court must make a “practical, common-sense decision” based on the circumstances

 described in the affidavit. Illinois v. Gates, 462 U.S. 213, 238 (1983).

        For a search warrant to issue, an affidavit must show a likelihood that (1) the items

 sought are seizable by virtue of being connected with criminal activity and (2) the items

 will be found in the place to be searched. United States v. O’Connor, 723 F. App’x 302,

 307 (6th Cir. 2019) (internal citations omitted). A supporting affidavit must, therefore,

 sufficiently demonstrate the existence of a “nexus between the place to be searched and the

 evidence sought.” United States v. Carpenter, 360 F. 3d 591, 594 (6th Cir. 2004) (quoting

 United States v. Van Shutters, 163 F.3d 331, 336–37 (6th Cir. 1998)).

        As the magistrate judge noted, the Sixth Circuit has held that “an issuing judge may

 infer that drug traffickers use their homes to store drugs and otherwise further their drug

 trafficking,” United States v. Williams, 544 F.3d 683, 687 (6th Cir. 2008), but “a

 defendant’s status as a drug dealer, standing alone” will not “give[] rise to a fair probability

 that drugs will be found in his home.” United States v. Frazier, 423 F.3d 526, 633 (6th

 Cir. 2005). “Therefore, to meet the probable cause standard, an affidavit must include

 some facts connecting the residence to drug-dealing activity beyond just the defendant’s

 status as a drug dealer.” United States v. Jenkins, 743 F. App’x 636, 642 (6th Cir.), cert

 denied, 139 S. Ct. 611 (2018).

        Defendant contends that, excluding the challenged statements, the affidavit is left

 with an SOI informing police that defendant left Knoxville with approximately $80,000 to

 “go see about a Cadillac,” and he would probably be at 5258 Kensington [Doc. 502, p. 6].

                                               12


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 12 of 16 PageID #:
                                   3652
 However, the Court finds that, without the challenged statements, the affidavit still includes

 the following specific information regarding the defendant:

    • Defendant was identified as a leader of a heroin/fentanyl drug trafficking

        organization that had been linked to several overdose deaths in Eastern Tennessee

        [Doc. 436-1 ¶ 9].

    • On April 16, 2019, a federal grand jury in this district indicted defendant on various

        heroin and fentanyl drug charges, as well as money laundering charges [Id. ¶ 10].

    • On April 19, 2019, Judge Poplin signed three (3) search warrants for locations

        utilized by the drug trafficking organization, including defendant’s primary

        residence at 800 Washburn Street [Id. ¶ 12].

    • On April 22, 2019, law enforcement executed the search warrant at 800 Washburn

        and located and seized approximately 675 gross grams of suspected heroin/fentanyl,

        approximately five (5) firearms, over $2,000 in United States currency, a money

        counter, heat sealer, scales, a box for an FN Five seveN handgun, and an empty

        magazine for the FN Five seveN handgun. The FN Five seveN handgun was not

        located and seized [Id. ¶ 13].

    • That same day, law enforcement established an SOI, who informed them that

        defendant left Tennessee that morning, heading to Detroit, Michigan, for purposes

        of purchasing a new Cadillac Escalade. The SOI informed law enforcement that

        defendant did not like to leave his money in Tennessee when he travelled, and likely



                                              13


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 13 of 16 PageID #:
                                   3653
        departed with over $80,000. The SOI further informed law enforcement that

        defendant would likely be at 5258 Kensington [Id. ¶ 14].

    • Also that same day, law enforcement began surveilling 5258 Kensington, and

        observed a new model Cadillac Escalade parked in the driveway of the residence.

        After approximately thirty (30) minutes, two black males exited the residence,

        entered the Cadillac Escalade, and departed the area. The driver matched the

        description of defendant.     Investigators followed the Escalade to a Popeye’s

        Louisiana Kitchen Restaurant, and, while in the restaurant parking lot, law

        enforcement took defendant into custody without incident. During a search of

        defendant’s person, law enforcement located and seized a loaded magazine for a FN

        Five seveN handgun from his front pants’ pocket. A search of the vehicle revealed

        several cellular telephones and documents, but no large sum of United States

        currency or a firearm [Id. ¶ 15].

 The affiant indicated that, based on this information, he believed that probable cause

 existed to search 5258 Kensington for currency, firearms, or other indicia of the target

 offenses [Id. ¶ 16].

        At minimum, the information in the affidavit supported probable cause that the FN

 Five seveN firearm would be located at 5258 Kensington. The affidavit specifically

 indicated that an empty box for an FN Five seveN firearm, as well as ammunition for the

 weapon, were located at defendant’s primary residence. While this, standing alone, may

 be insufficient to establish probable cause as to another residence, here, the affidavit

                                             14


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 14 of 16 PageID #:
                                   3654
 indicates that more ammunition for the same, unlocated weapon was found on defendant’s

 person at the time of his arrest, which occurred only a few minutes after defendant was

 seen leaving 5258 Kensington. At this point in the sequence of events, probable cause

 existed to search 5258 Kensington for the FN Five seveN firearm. Common sense and

 experience indicate that an individual engaged in a drug trafficking conspiracy, whose

 primary residence contains evidence that he owns a firearm that is not present at that

 residence, and who is then located in another state with ammunition for that same firearm

 on his person, has likely brought the firearm in question with him in his travels, and left

 the firearm at the location that he is staying while travelling. See United States v. Tagg,

 886 F.3d 579, 585 (6th Cir. 2018) (stating that, in determining probable cause, courts may

 rely on “common-sense conclusions about human behavior” (quoting District of Columbia

 v. Wesby, 138 S. Ct. 577, 587 (2018))).

        Although defendant argues that the magistrate judge placed too much emphasis on

 the firearm, and cites no case law indicating that ammunition on a person is sufficient to

 establish probable cause for a search of that person’s residence, the Court finds that this

 argument oversimplifies and downplays the entire factual background contained in the

 affidavit. Here, the affidavit indicates that defendant was a known drug-dealer [Doc. 436-1

 ¶ 9], drug dealers are often known to carry firearms to protect their business [Id. ¶ 7(e)], an

 FN Five seveN firearm had previously been at defendant’s primary residence, but was no

 longer located there [Id. ¶ 13], and defendant had ammunition for the same firearm on his

 person immediately after departing 5258 Kensington [Id. ¶ 15]. In light of all of these

                                               15


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 15 of 16 PageID #:
                                   3655
 facts, there was a reasonable likelihood that the FN Five seveN would be located at 5258

 Kensington. Accordingly, probable cause existed to search 5258 Kensington for the FN

 Five seveN firearm, even absent the allegedly false statements in the affidavit.

        Because probable cause existed even without the allegedly false statements, no

 Franks hearing is necessary.3 Accordingly, defendant’s objection to the magistrate judge’s

 conclusion that probable cause supported the search warrant for 5258 Kensington, absent

 the allegedly false statements, is OVERRULED.

 IV.    Conclusion

        Accordingly, upon a careful and de novo review of the record and the law, the Court

 finds that the recommendations contained in the R&R are correct. Thus, defendant’s

 objections [Doc. 502] are OVERRULED. The Court ACCEPTS in whole the R&R [Doc.

 487] and incorporates it into this Memorandum Opinion and Order. The Court hereby

 DENIES defendant’s Motion for Franks Hearing [Doc. 435].

        IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




        3
          The Court notes that the magistrate judge also found that there was sufficient probable
 cause to search 5258 Kensington based on codefendant Chandler’s information about the $80,000
 [Doc. 487, p. 21]. Defendant has objected to that conclusion [Doc. 507, pp. 7–8]. Based on the
 Court’s determination that there was sufficient probable cause to search 5258 Kensington for the
 FN Five seveN firearm, the Court need not address whether there was sufficient probable cause,
 separately, to search for the U.S. currency.
                                                 16


Case 3:19-cr-00065-TAV-DCP Document 567 Filed 12/17/20 Page 16 of 16 PageID #:
                                   3656
